Citation Nr: 0605581	
Decision Date: 02/27/06    Archive Date: 03/01/06

DOCKET NO.  04-14 105	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUE

Entitlement to service connection for throat cancer as 
secondary to herbicide exposure.


REPRESENTATION

Appellant represented by:	Gregory D. Keenum, Attorney


ATTORNEY FOR THE BOARD

M. Vavrina, Counsel




INTRODUCTION

The veteran had verified active duty service from July 1940 
to November 1945 and from March 1954 through January 1969.

Initially, this matter came before the Board of Veterans 
Appeals' (Board) from a February 2003 rating decision issued 
by the Department of Veterans Affairs (VA) Regional Office 
(RO), in Jackson, Mississippi.

Following the receipt of a Motion for Reconsideration, in 
December 2005, the Board issued a decision vacating a July 
2005 Board decision that affirmed the denial of the veteran's 
appeal, and rendering the Motion for Reconsideration moot.  
38 U.S.C.A. § 20.904 (2005).  The case is now before the 
Board for further appellate consideration.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify you if 
further action is required on your part.


REMAND

In support of the Motion for Reconsideration, the veteran's 
attorney indicated that he had made an appearance at the time 
and date (November 15, 2004) for a scheduled videoconference 
Board hearing at the RO, claiming that he noted on the record 
that due to severe medical conditions, the veteran was unable 
to make the trip to Jackson for the hearing.  The veteran's 
attorney added that, in lieu of personal testimony, he had 
submitted a written summary on the issues pending before the 
Board and asked that the Board to review that summary.  In 
addition, contrary to statements in the Introduction of the 
July 2005 Board decision, the veteran's attorney indicated 
that he had filed substantive appeals to the six issues 
addressed in an October 2004 statement of case (SOC) and 
enclosed a copy of the veteran's VA Form 9, dated October 29, 
2004, and a signed copy of the certified mail receipt, 
showing that the documents he sent on behalf of the appellant 
and other appellants were received at the RO, on November 1, 
2004.  These six issues were: service connection for 
tuberculosis as a result of exposure to herbicides, service 
connection for degenerative joint disease of the lumbar 
spine, service connection for residuals of a gunshot wound to 
the left arm, service connection for residuals of a back 
injury, a disability rating in excess of 10 percent for post-
operative ligation and stripping of varicose veins of the 
left leg, and special monthly compensation based on aid and 
attendance or on being housebound.  In sum, the veteran's 
attorney asked the Board review the appeal, the written 
summary submitted on the scheduled hearing date, and the 
evidence of record and issue a decision on all these issues.

This appeal must be remanded for due process.  The Board 
feels that the veteran should be offered another opportunity 
to present testimony.  On remand, the RO should ask the 
veteran whether he wants to be scheduled for another 
videoconference hearing.  

Whether or not the veteran chooses to have a hearing, he and 
his attorney should be asked to supply copies of the written 
summary purportedly submitted by his attorney, on November 
15, 2004, for inclusion in the record.  The Board observes 
that the veteran's attorney provided a signed copy of a 
certified mail receipt, showing that he had sent documents on 
behalf of the appellant (that is, claimed substantive appeals 
to the six other issues addressed in an October 2004 SOC) and 
other appellants, which were received at the RO, on November 
1, 2004.  That receipt lists the names of fourteen 
appellants, including "H. Jones."  On remand, VA should ask 
the veteran's attorney to supply the names and claims file 
numbers of the other thirteen appellants and, after receipt, 
VA should search these other claims files to ascertain 
whether the appellant's purported substantive appeals were 
misfiled.  If found, the appellant's documents should be 
associated with his claims file.  In any event, the veteran's 
attorney should submit copies of the appellant's documents he 
claims that he sent in October 2004, which were received on 
November 1, 2004.  The Board reminds the veteran that the 
duty to assist is not a one-way street.  Wood v. Derwinski, 1 
Vet. App. 190, 193 (1991).  Following the above, VA should 
issue a supplemental statement of the case on the above issue 
and on the other six issues, if VA ascertains that timely 
substantive appeals were received on them.  

Accordingly, further appellate consideration will be deferred 
and the case is REMANDED for the following:

1.  The VA should ask the veteran and his 
attorney to supply copies of the written 
summary purportedly submitted by his 
attorney on November 15, 2004, for 
inclusion in the record.  The VA should 
ask the veteran's attorney to supply the 
names and claims file numbers of the 
other thirteen appellants listed on the 
signed copy of a certified mail receipt, 
showing that he had sent documents on 
behalf of the appellant (that is, claimed 
substantive appeals to the six other 
issues addressed in an October 2004 SOC), 
which were received at the RO on November 
1, 2004.  After receipt of their names 
and claims file numbers, VA should search 
these claims files to ascertain whether 
the appellant's purported substantive 
appeals were misfiled.  If found, the 
appellant's documents should be 
associated with his claims file.  In any 
event, VA should ask the veteran's 
attorney to submit copies of the 
appellant's documents he claims that he 
sent in October 2004, which were received 
on November 1, 2004.  The claims file 
must include documentation of VA's 
efforts to comply with the Board's remand 
instructions.  If the documents are not 
found, VA should so indicate.

2.  The VA should contact the veteran and 
ask him if he wants another 
videoconference hearing.  If the veteran 
desires such a hearing, the RO should 
schedule one.  After a hearing is 
conducted, or if the veteran withdraws 
his hearing request, fails to report for 
the scheduled hearing or declines another 
hearing, documentation thereof should be 
associated with the claims file.

3.  Following completion of the above, VA 
should readjudicate the veteran's 
service-connection claim and the other 
six issues, if VA ascertains that timely 
substantive appeals were received.  If 
any determination remains unfavorable to 
the appellant, he and his attorney should 
be provided with a supplemental statement 
of the case and be afforded an 
opportunity to respond before the case is 
returned to the Board for further review. 

4.  After completion of the foregoing, VA 
should review the file and ensure that 
all of the directives of this REMAND have 
been carried out in full.  If not, VA 
should take any action necessary to 
ensure such compliance.  38 C.F.R. § 4.2 
(2005); see also Stegall v. West, 11 Vet. 
App. 206 (1998).

Thereafter, the case should be returned to the Board, if in 
order.  The purpose of this remand is to comply with due 
process of law.  No action by the veteran is required until 
he receives further notice.  The Board intimates no opinion, 
either legal or factual, as to the ultimate disposition 
warranted in this case, pending completion of the above.  The 
appellant and his attorney have the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 


action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
A. BRYANT
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).



 
 
 
 


